 

FILED

UNITED STATES DISTRICT COURT NOV 12 2019
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and

a Bankruptcy Courts

Robert W. Johnson, )
)

Plaintiff, )

)

Vv. ) Civil Action No. 19-3076 (UNA)

)

)

Chittenden County )
State Attorney’s Office ef al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on plaintiff's pro se complaint and application to proceed
in forma pauperis (IFP). The Court will grant the IFP application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). In order for an
action to proceed in diversity, the citizenship requirement must be “assessed at the time the suit
is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991). To that end,
“the citizenship of every party to the action must be distinctly alleged [in the complaint] and

cannot be established presumptively or by mere inference[.]” Meng v. Schwartz, 305 F. Supp. 2d
1
 

49, 55 (D.D.C. 2004). A party seeking relief in the district court must at least plead facts that
bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts
warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a Bronx, New York, resident who has sued a number of defendants mostly
based in New York. See Compl. Caption. He seeks trillions of dollars. See Compl. at 5-6.
Plaintiff invokes diversity as the basis of jurisdiction, Compl. 3, but he has pled nothing, nor
does it appear he can, to satisfy the citizenship requirement. In addition, plaintiff's cryptic
references to “discrimination, due process violations, civil rights violations, IRS violations, [and]
administrative violations,” id., do not provide a basis for exercising federal-question jurisdiction.

Therefore, this case will be dismissed. A separate order accompanies this Memorandum

 

Opinion.
Lawl
. Tre
Date: November , 2019 UnitegStates District Judge
